UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 COMMISSION FILE NUMBER: 000-24539 ECLIPSYS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 65-0632092 (State of Incorporation) (IRS Employer Identification Number) 1750 Clint Moore Road Boca Raton, Florida 33487 (Address of principal executive offices) 561-322-4321 (Telephone number of registrant) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing for the past 90 days. Yes [ ] No [ x ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ × ] Accelerated filer [ ]Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [×] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Shares outstanding as of August 6, 2007 Common Stock, $.01 par value 53,435,994 ECLIPSYS CORPORATION AND SUBSIDIARIES FORM 10-Q For the period ended June 30, 2007 Table of Contents Part I. Financial Information Item 1. Financial Statements - Unaudited Condensed Consolidated Balance Sheets (unaudited) - As of June 30, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Operations (unaudited) - For the Three and Six Months Ended June 30, 2007 and June 30, 2006 4 Condensed Consolidated Statements of Cash Flows (unaudited) - For the Six Months Ended June 30, 2007 and June 30, 2006 (restated) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 Part II. Other Information 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 6. Exhibits 30 Signatures Certifications ECLIPSYS CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (in thousands) June 30, December 31, 2007 2006 Assets Current assets: Cash and cash equivalents $ 29,904 $ 41,264 Marketable securities 104,645 89,549 Accounts receivable, net of allowance for doubtful accounts of $3,739 and $3,907, respectively 95,882 93,821 Inventory 129 1,076 Prepaid expenses 32,486 22,947 Other current assets 1,387 1,026 Total current assets 264,433 249,683 Property and equipment, net 46,248 45,806 Capitalized software development costs, net 33,114 32,302 Acquired technology, net 896 1,224 Intangible assets, net 2,751 3,307 Deferred tax asset 3,751 3,661 Goodwill 14,250 12,281 Other assets 15,605 15,014 Total assets $ 381,048 $ 363,278 Liabilities and Stockholders’ Equity Current liabilities: Deferred revenue $ 97,697 $ 103,298 Accounts payable 23,776 19,879 Accrued compensation costs 14,942 12,997 Deferred tax liability 3,827 3,699 Other current liabilities 16,579 20,213 Total current liabilities 156,821 160,086 Deferred revenue 9,458 11,289 Other long-term liabilities 1,418 1,247 Total liabilities 167,697 172,622 Stockholders’ equity: Total stockholders’ equity 213,351 190,656 Total liabilities and stockholders’ equity $ 381,048 $ 363,278 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ECLIPSYS CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues: Systems and services $ 114,266 $ 97,821 $ 223,449 $ 194,151 Hardware 4,753 4,576 8,600 9,137 Total revenues 119,019 102,397 232,049 203,288 Costs and expenses: Cost of systems and services 67,414 58,120 131,701 114,594 Cost of hardware 3,737 3,851 6,764 7,502 Sales and marketing 18,034 14,531 36,172 30,741 Research and development 13,799 14,020 28,207 30,982 General and administrative 7,614 6,184 15,603 11,840 Depreciation and amortization 4,296 3,894 8,571 7,696 Restructuring charge - 1,349 - 8,547 Total costs and expenses 114,894 101,949 227,018 211,902 Income (loss) from operations before interest and taxes 4,125 448 5,031 (8,614 ) Interest income, net 1,588 1,313 3,102 2,462 Income (loss) before taxes 5,713 1,761 8,133 (6,152 ) Provision for income taxes 19 - 38 - Net income (loss) $ 5,694 $ 1,761 $ 8,095 $ (6,152 ) Net income (loss) per common share: Basic net income (loss) per common share $ 0.11 $ 0.03 $ 0.15 $ (0.12 ) Diluted net income (loss) per common share $ 0.11 $ 0.03 $ 0.15 $ (0.12 ) Weighted average common shares outstanding Basic 52,596 51,598 52,471 51,109 Diluted 53,737 52,993 53,629 51,109 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ECLIPSYS CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Six Months Ended June 30, 2007 2006 As restated Operating activities: Net income (loss) $ 8,095 $ (6,152 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 19,263 18,401 Provision for bad debt 900 818 Stock compensation expense 5,547 6,669 Gain on sale of investments (10 ) - Deferred provision for income taxes 38 - Changes in operating assets and liabilities: (Increase) decreasein accounts receivable (2,126 ) 4,418 Increase in prepaid expenses and other current assets (9,724 ) (3,242 ) Decrease in inventory 946 676 Decrease in other assets 26 1,449 Decrease in deferred revenue (7,809 ) (13,055 ) Increase (decrease) in accrued compensation 2,394 (5,907 ) Decrease in accounts payable and other current liabilities (859 ) (4,417 ) Increase (decrease) in other long-term liabilities 65 (1,095 ) Total adjustments 8,651 4,715 Net cash provided by (used in) operating activities 16,746 (1,437 ) Investing activities: Purchases of property and equipment (8,425 ) (9,167 ) Purchase of marketable securities (33,999 ) (60,621 ) Proceeds from sales of marketable securities 18,898 5,700 Capitalized software development costs (9,825 ) (4,626 ) Restricted cash (1,969 ) - Cash paid for acquisitions (686 ) (800 ) Net cash used in investing activities (36,006 ) (69,514 ) Financing activities: Proceeds from stock options exercised 7,497 22,449 Proceeds from issuance of common stock in employee stock purchase plan - 223 Net cash provided by financing activities 7,497 22,672 Effect of exchange rates on cash and cash equivalents 403 174 Net decrease in cash and cash equivalents (11,360 ) (48,105 ) Cash and cash equivalents — beginning of period 41,264 76,693 Cash and cash equivalents — end of period $ 29,904 $ 28,588 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 ECLIPSYS CORPORATION AND SUBSIDIARIES Notes to condensed consolidated financial statements (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements of Eclipsys Corporation (“Eclipsys” or the “Company”), and the notes thereto have been prepared in accordance with the instructions for Form 10-Q of the Securities and Exchange Commission (“SEC”). The December 31, 2006 condensed consolidated balance sheet data was derived from audited financial statements. These condensed statements do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America but do reflect all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary for a fair statement of results for the interim periods presented. The results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of annual results. The Company manages its business as one reportable segment. The unaudited condensed consolidated financial statements included herein should be read in conjunction with the audited consolidated financial statements and the notes thereto that are included in the Company's Annual Report on Form 10-K for the year ended December 31, 2006 that was filed with the SEC on May 23, 2007. The Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2006 include a reclassification related to medical benefit costs to conform to 2007 presentation.Specifically, for both periods, $0.6 million of cost was reclassified to general and administrative expenses resulting in corresponding reductions of $0.3 million in cost of systems and services, $0.2 million in research and development and $0.1 million in sales and marketing. The Condensed Consolidated Statement of Cash Flows for the six months ended June 30, 2006 has been revised to reflect auction rate securities that are held "at market" or held "at rate" on a net basis. Previously, these securities were reported by the Company on a gross basis within "Net cash used in investing activities" section of the statement of cash flows. The impact of this revised presentation was to decrease both the purchases of marketable securities and proceeds from sales of marketable securities during the six months ended June 30, 2006 by an equal amount of $451.7 million. These changes had no impact on net cash used in investing activities. 2.
